       Case 6:20-cv-01102-JWB-GEB Document 9 Filed 04/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FIRST BAPTIST CHURCH;               )
PASTOR STEPHEN ORMORD;              )
CALVARY BAPTIST CHURCH;             )
PASTOR AARON HARRIS                 )
Plaintiffs,                         )
                                    )
                                    )                        Case No. 6:20-cv-01102-JWB-GEB
                                    )
                                    )
GOVERNOR LAURA KELLY,               )
in her official capacity,           )
                                    )
Defendant.                          )
____________________________________)



                                    MOTION TO DISMISS

       Governor Laura Kelly, by and through counsel Pedro L. Irigonegaray, of Irigonegaray,

Turney, & Revenaugh, L.L.P., and Lumen N. Mulligan, Attorney at Law, moves for dismissal of

Plaintiff’s cause of action as moot under Rule 12(b)(1) of the Federal Rules of Civil Procedure.

       In support of her motion, Governor Kelly states:

       1. On April 16, 2020, Plaintiff’s filed this lawsuit challenging the constitutionality of

           Executive Order 20-18. Executive Order 20-18 is attached as Exhibit 1.

       2. On April 16, 2020, Governor Kelly’s administration advised Plaintiffs’ counsel she

           was preparing an Executive Order revising the mass gathering prohibitions of

           Executive Order 20-18.

       3. Governor Kelly signed Executive Order 20-25 on April 17, 2020.

       4. Executive Order 20-25 rescinded and replaced Executive Order 20-18. Executive

           Order 20-25 is attached as Exhibit 2.
        Case 6:20-cv-01102-JWB-GEB Document 9 Filed 04/17/20 Page 2 of 2




        5. Since Executive Order 20-18 has been rescinded, Plaintiffs’ lawsuit is moot.

        WHEREFORE, Governor Kelly respectfully requests this Court dismiss this action as

moot.



                                     Respectfully submitted,

                                     /s/ Pedro L. Irigonegaray
                                     Pedro L. Irigonegaray, #08079
                                     J. Bo Turney, #26375
                                     Jason A. Zavadil, #26808
                                     Irigonegaray, Turney, & Revenaugh, L.L.P.
                                     1535 S.W. 29th Street
                                     Topeka, Kansas 66611
                                     (785) 267-6115 Office
                                     (785) 267-9458 Fax
                                     pedro@itrlaw.com
                                     bo@itrlaw.com
                                     jason@itrlaw.com

                                     /s/ Lumen N. Mulligan
                                     Lumen N. Mulligan, #21337
                                     Attorney at Law
                                     1616 Indiana St.
                                     Lawrence, KS 66044
                                     T: 785-691-9367
                                     F: 785-691-9362
                                     lumenmulligan1973@gmail.com




                                   Certificate of Service

       I, the undersigned, hereby certify that I electronically filed the foregoing Motion
to dismiss with the Clerk of the Court by using the CM/ECF system, which will send a
notice of electronic filing to counsel of record.

                                     /s/ Pedro L. Irigonegaray
                                     Pedro L. Irigonegaray
